Citation Nr: 9904417	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for depression.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.

4. Entitlement to service connection for bilateral eye 
disorder.

5. Entitlement to service connection for right ankle 
disorder.

6. Entitlement to service connection for back disorder.

7. Entitlement to service connection for alcohol abuse.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1972 
and from July 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

The veteran's claims for service connection for depression 
and hypertension are addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The claim for service connection for a chronic acquired 
variously diagnosed psychiatric disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim for service connection for a bilateral eye 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  The claim for service connection for a right ankle 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

4.  The claim for service connection for a back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

5.  The veteran's original claim for service connection for 
alcohol abuse was filed after October 31, 1990.


CONCLUSIONS OF LAW

1. The claim for service connection for a chronic acquired 
variously diagnosed psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for a bilateral eye 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a).

3. The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).

4. The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).

5. Entitlement to service connection for alcohol abuse is 
precluded by law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.1(n), 3.301(c)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired variously diagnosed 
psychiatric disorder, and bilateral eye, 
right ankle, and back disorders.

Criteria

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The threshold question is whether the veteran's claims for 
service connection are well grounded pursuant to 38 U.S.C.A. 
§ 5107.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United 
States Court of Veterans Appeals (Court) has determined that 
a well-grounded claim consists of (1) a medical diagnosis of 
a current disability, (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and (3) competent medical evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Factual Background

As stated above, the veteran had service from June 1972 to 
August 1972 and from July 1974 to December 1976.  In January 
1995, the veteran filed a claim for service connection of 
various disabilities including back, bilateral eye and ankle 
disorders, hypertension, stress, anxiety and psychosis.  The 
RO determined that in addition to seeking service connection 
for these alleged disabilities, the veteran was also seeking 
service connection for alcohol abuse.  

Service medical records for the period from June to August 
1972 are of record.  Reports of medical examinations dated in 
November 1971 and June 1972 do not reflect a diagnosis of any 
disability.  Vision was recorded as 20/20 on both 
examinations.  The veteran's spine, eyes, and right ankle and 
psychiatric status were clinically evaluated as normal on 
both examinations.

Service medical records for the period from July 1974 to 
December 1976 were requested in June 1996.  The National 
Personnel Records Center (NRPC) responded in July 1996 that 
the records for that period were sent to the RO with the 1972 
records.  The RO responded in July 1996 that the 1972 records 
were received, but the 1974-76 records were not.  The NPRC 
advised in September 1996 that all available medical records 
had already been forwarded to the RO.

In a February 1995 correspondence from the RO, the veteran 
was requested to provide medical information regarding 
treatment of the disabilities for which he was seeking 
service connection since his date of discharge.  

The veteran responded that he had received treatment from VA 
Medical Centers (VAMC) in Ocean Side, California; Tampa, 
Florida; and Jackson, Mississippi.  Records from those 
facilities from August 1976 to 1995 were requested.  

The VAMC at Ocean Side, California responded that they had no 
records of treatment received by the veteran from August 21, 
1976 through March 27, 1995.  

The Jackson, Mississippi VAMC responded with treatment 
records dated in October 1993 for alcohol rehabilitation.  

The Tampa, Florida VAMC responded with treatment records 
dated in November 1994 for an inpatient evaluation for 
alcohol dependence.  Also of record are outpatient records 
dated from May 1992 to May 1995 for various ailments 
including alcohol dependence, depression, hypertension, 
calluses and nail disorders, tingling in the feet and legs, 
and for treatment of dental conditions.

The veteran presented testimony before a hearing officer at 
the RO in April 1976.  He testified that stress in service 
contributed to his alcoholism.  He also stated that he was 
required to drink at parties during service.  He indicated 
that his depression was linked to his alcoholism.  The 
veteran stated that he injured his right ankle in service 
when he stepped into a pothole.  He indicated that his ankle 
became numb on occasion, but that he had not received 
treatment for his right ankle since service.  The veteran 
alleged that he injured his back inservice while making a 
body bridge in training.  He also claimed to have become 
extremely photosensitive after a training exercise which 
involved flashes and flares in service.  He said that he 
received treatment from the VAMC for his eyes and wore dark 
glasses to protect his eyes.  

X-ray reports from the VAMC in Tampa, Florida submitted by 
the veteran in June 1997, and dated in December 1996, 
reflected changes of mild degenerative disc disease and 
lumbar spondylosis at the L3-4 and L4-5 levels.  A March 1997 
X-ray report reflected that the veteran had a diffuse disc 
bulge at L5-S1 with phyla formation and mild bilateral neural 
foraminal narrowing.

Analysis

As stated above, in order for a claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  
With respect to the first prong of this analysis, in order 
for a claim to be well grounded, there must be a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet. App. 268 (1997).  In Rabideau, 2 Vet. App. 141 (1992), 
the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  

Psychiatric, bilateral eye and ankle disorders

There is no medical evidence of any disability incurred in 
service.  There is also no current diagnosis of acquired 
psychiatric disabilities to include stress, anxiety and 
psychosis or bilateral eye or ankle disabilities.  See 
Rabideau, 2 Vet. App. at 144 and Chelte, 10 Vet. App. at 271.  

In this case, the veteran has proffered only his assertions 
to support his claim of entitlement to service connection for 
these disabilities.  While the veteran has asserted that his 
alleged disabilities are related to service, as a lay person, 
he lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the above, the veteran has not presented competent 
medical evidence of current acquired psychiatric disability 
(except depression which will be discussed in the remand 
portion of this decision) or bilateral eye or ankle 
disabilities.  Since the service medical records do not 
contain a diagnosis of acquired psychiatric disabilities, or 
bilateral eye or ankle disabilities, and since the medical 
evidence similarly does not show any of these disorders, the 
Board finds that the veteran's claims of entitlement to 
service connection for these disorders are not well grounded.  
See Rabideau, 2 Vet. App. at 144 and Chelte, 10 Vet. App. at 
271.  These benefits are accordingly denied

Back disorder

The December 1996 VAMC X-ray report contains current evidence 
of a back disability including mild degenerative disc disease 
and lumbar spondylosis.  In March 1997, the veteran was 
diagnosed with a diffuse disc bulge, phyte formation and mild 
bilateral neural foraminal narrowing.  Therefore, the first 
prong of Caluza has been met.  The veteran has testified that 
he injured his back while making a body bridge during 
training.  Therefore, the second prong of Caluza has been 
met.  However, there is no medical evidence of a link between 
the current back disability and service.  As stated above, 
although the veteran has testified as to a link between the 
two, he is not competent to render medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

As there is no competent medical evidence of a nexus between 
the veteran's current back disability and service, his claim 
for service connection of a back disability is not well-
grounded and must be denied.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the appellant has not submitted well grounded claims, the 
doctrine of reasonable doubt has no application in her case.

The United States Court of Veterans Appeals (Court) has held 
that if the appellant fails to submit a well grounded claim, 
VA is under no duty to assist in any further development of 
the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49,55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a).

The appellant's representative contends that subsequent to 
the Court's decision pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. 7269 (West 1991); Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9 (1998), prior to determining that a claim is 
not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decision, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quire clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).




The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for a chronic 
acquired variously diagnosed psychiatric disorder, a 
bilateral eye disorder, right ankle and back disorders, VA 
has no duty to assist the appellant in developing his case.


II.  Entitlement to service connection 
for alcohol abuse.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).

No compensation shall be paid if a disability is the result 
of the veteran's own willful conduct, including the abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.1(n), 3.301 (1998).  

In addition, service connection may not be compensated for 
alcoholism, secondary to service-connected disease or injury. 
VAOPGPREC 2-97 (O.G.C. Prec. 2-97).  Moreover, section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own alcohol or drug abuse.  

The payment of compensation is prohibited whether the claim 
if based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.

Analysis

In light of the previously noted legal bases upon which this 
case is predicated, and the fact that the veteran filed his 
original claim for benefits in March 1995, the Board must 
conclude that the veteran's claim for service connection for 
alcohol abuse lacks legal merit.  In this respect, the Court 
has held that in a case such as this, where the law is 
dispositive, the provisions of 38 U.S.C.A. § 5107 are not for 
consideration, [i.e., it is unnecessary to reach the question 
of whether the claim is well grounded]; and the claim should 
be denied based upon the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, a bilateral eye 
disorder, a right ankle disorder, and a back disorder, the 
appeal is denied.

Entitlement to service connection for alcohol abuse is denied 
as legally insufficient.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's blood pressure was recorded as 128/72. 120/88 
and 130/86 respectively in November 1971.  His blood pressure 
was recorded as 126/76 in June 1972.  During the April 1996 
hearing the veteran testified that he noticed a problem with 
his blood pressure in service, but could not recall when, 
except to say that it occurred during his second tour of duty 
in 1974-76.  He stated that he was first placed on medication 
to treat hypertension two years prior to the hearing.

Private dental records submitted by the veteran in August 
1996 reflect higher blood pressure readings in November and 
December 1986, as well as in January 1991.

A blood pressure chart from the VAMC in Tampa, Florida 
submitted by the veteran in June 1997 and dated in December 
1977 reflects that his blood pressure was recorded as ranging 
between 110/60 to 150/95 over a three week period in December 
1977.

In an August 1995 rating decision, the RO denied the 
veteran's claims for a back disorder, a bilateral eye 
disorder, a right ankle disorder, and a chronic acquired 
variously diagnosed psychiatric disorder as not well-
grounded.  

The Board has also denied service connection for back 
disorder, eye disorder, stress/anxiety/psychosis and right 
ankle injury, because there is no evidence of a disability 
incurred in service nor is there evidence of current 
disabilities as to these conditions.  However, there is 
evidence of two current disabilities.  The veteran was 
diagnosed with depression in a Tampa, Florida VAMC 
hospitalization report dated in November 1994.  He was also 
diagnosed with hypertension in 1994.

In a statement dated in March 1997, the veteran indicated 
that he was a patient at the Oceanside, California VAMC while 
in service.  He noted that files of his treatment at this 
facility had not been previously requested and were not 
associated with his claims file.  

When VA is notified of the existence of medical records that 
may have a bearing on the case at hand, then efforts must be 
made to obtain this evidence coincident with the duty to 
assist the veteran in fully developing his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Allday v. Brown, 7 Vet. App. 
517, 526 (1995); Lind v. Principi, 3 Vet. App. 493 (1992); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  The Board 
finds that medical records of treatment for hypertension and 
depression may have a bearing on whether the veteran is 
entitled to service connection for these disabilities.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for further 
action as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to 
depression and hypertension.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The RO should specifically 
request any medical records pertaining to 
the veteran from the Oceanside, 
California VAMC from June to August 1972 
and from July 1974 to December 1976.  Any 
records received should be associated 
with the claims folder.


2.  If deemed warranted in view of the 
outcome of the development efforts 
described above, the RO should arrange 
for VA psychiatric and medical 
examinations of the veteran to ascertain 
the nature, extent of severity, and 
etiology of depression and hypertension, 
if found on examination.  Any further 
indicated special studies should be 
conducted.  The examiners must be 
requested to express opinions as to 
whether depression and/or hypertension, 
if found on examination, are related to 
service.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
(if conducted) and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate this issues of entitlement 
to service connection for depression and 
hypertension.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board is required as a matter of law to ensure 
compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

